Exhibit 10.2

FISHER COMMUNICATIONS, INC.

FORM OF INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”), dated as of December
            , 2011, is entered into by and between Fisher Communications, Inc.,
a Washington corporation (the “Company”), and
                                         (“lndemnitee”).

RECITALS

A. Indemnitee performs a valuable service for the Company.

B. The Company’s Articles of Incorporation, as amended to the date hereof (the
“Articles”) and Bylaws, as amended to the date hereof (the “Bylaws”) contain
certain provisions for indemnification of the Company’s directors and/or
officers to the full extent permitted by the Washington Business Corporation Act
(the “Statute”).

C. Section 10.7 of the Bylaws provides that the Company may enter into contracts
with Company directors, officers and others in furtherance of the
indemnification provisions contained in the Bylaws.

D. The Indemnitee has indicated a desire to supplement the indemnification
provisions in the Articles and Bylaws and further clarify his rights with
respect to indemnification in certain circumstances.

E. To induce Indemnitee to continue his service as a director and/or officer of
the Company, the Company and the Indemnitee now agree that they should enter
into this Indemnification Agreement.

AGREEMENT

 

1. Indemnification of Indemnitee

 

  1.1 Scope

Subject to Section 4.1 and all other terms and conditions of this Agreement, the
Company agrees to indemnify and hold harmless Indemnitee, to the full extent
permitted by law, whether or not specifically authorized by this Agreement, the
Articles, the Bylaws, the Statute or otherwise, for any Indemnifiable Losses (as
defined below) which the Indemnitee is or becomes legally obligated to pay in
connection with any Proceeding. In the event of any change, after the date of
this Agreement, in any applicable law, statute or rule regarding the right of a
Washington corporation to indemnify a director and/or officer, such changes, to
the extent that they would expand Indemnitee’s indemnification rights, shall be
within the purview of Indemnitee’s rights and the Company’s obligations under
this Agreement, and, to the extent that such changes would narrow Indemnitee’s
indemnification rights, shall not affect or limit the scope of this Agreement;
provided, however, that any change that is required by applicable laws, statutes
or rules to be applied to this Agreement shall be so applied regardless of
whether the effect of such change is to narrow Indemnitee’s rights hereunder.

INDEMNIFICATION AGREEMENT



--------------------------------------------------------------------------------

  1.2 Nonexclusivity

The indemnification provided by this Agreement is not exclusive of any rights to
which Indemnitee may be entitled under the Articles, the Bylaws, any other
agreement, any vote of shareholders or disinterested directors, the Statute, or
otherwise, whether as to action in Indemnitee’s official capacity or otherwise.

 

  1.3 Definition of Indemnifiable Losses

For purposes of this Agreement, the term “Indemnifiable Losses” shall include
(without limitation) any and all damages (compensatory, exemplary, punitive or
otherwise), judgments, fines, penalties, settlements, and expenses (including
but not limited to costs, attorneys’ and expert fees and disbursements, costs of
attachment or similar bonds, investigations, and expenses of establishing a
right to indemnification under this Agreement (“Expenses”)), and any other
losses, claims, liabilities or other expenses incurred in connection with a
Proceeding, subject to the limitations set forth in Section 4.1 below.

 

  1.4 Definition of Proceeding

For purposes of this Agreement, the term “Proceeding” shall include (without
limitation) any threatened, pending or completed claim, action, suit or
proceeding, whether brought by or in the right of the Company or otherwise, and
whether of a civil, criminal, administrative or investigative nature, in which
the Indemnitee may be or may have been involved as a party or otherwise
(including without limitation as a witness) (a) by reason of the fact that
Indemnitee is or was, or has agreed to become, a director and/or officer of the
Company, (b) by reason of the fact that Indemnitee is or was serving at the
request of the Company as a director, trustee, officer, employee or agent of the
Company or another corporation, partnership, joint venture, trust or other
enterprise (including without limitation employee benefit plans and
administrative committees thereof) (an “Enterprise”) (which request will be
conclusively presumed in the case of any of the foregoing that are “affiliates”
of the Company as defined in Rule 12b-2 under the Securities Exchange Act of
1934, as amended), (c) by reason of any actual or alleged error or misstatement
or misleading statement made or suffered by the Indemnitee while acting as a
director and/or officer of the Company or while serving at the request of the
Company and acting as a director, trustee, officer, employee or agent of an
Enterprise, or (d) by reason of any action taken by Indemnitee or of any
inaction on Indemnitee’s part while acting as a director and/or officer of the
Company or while serving at the request of the Company and acting as a director,
trustee, officer, employee or agent of an Enterprise; provided, however, that,
except with respect to an action to enforce the provisions of this Agreement or
to enforce insurance rights under policies of insurance purchased by the Company
or an Enterprise on Indemnitee’s behalf, the term “Proceeding” shall not include
any action, suit, claim or proceeding instituted by or at the direction of
Indemnitee unless such action, suit, claim or proceeding is or was authorized or
ratified by the Company’s Board of Directors.

INDEMNIFICATION AGREEMENT

 

-2-



--------------------------------------------------------------------------------

  1.5 Determination of Entitlement

In the event that, notwithstanding Section 10.5 of the Company’s Bylaws, a
determination of Indemnitee’s entitlement to indemnification is required
pursuant to Section 23B.08.550 of the Statute or its successor or pursuant to
other applicable law, the party specified therein as the determining party shall
make such determination; provided, however, (a) that Indemnitee shall initially
be presumed in all cases to be entitled to indemnification, (b) that Indemnitee
may establish a conclusive presumption of any fact necessary to such a
determination by delivering to the Company a declaration made under penalty of
perjury that such fact is true and (c) that, unless the Company shall deliver to
Indemnitee written notice of a determination that Indemnitee is not entitled to
indemnification within twenty (20) days of the Company’s receipt of Indemnitee’s
initial written request for indemnification, such determination shall
conclusively be deemed to have been made in favor of the Company’s provision of
indemnification and Company agrees not to assert otherwise.

 

  1.6 Survival

The indemnification provided under this Agreement shall apply to any and all
Proceedings, notwithstanding that Indemnitee has ceased to serve in a capacity
referred to in Section 1.4(a)-(d).

 

2. Expense Advances

 

  2.1 Generally

The right to indemnification for Indemnifiable Losses conferred by Section 1
shall include the right to have the Company pay Indemnitee’s expenses in any
Proceeding as such expenses are incurred and in advance of such Proceeding’s
final disposition (such right is referred to hereinafter as an “Expense
Advance”), subject to Sections 2.2, 4 and 5 and all other terms and conditions
of this Agreement.

 

  2.2 Conditions to Expense Advance

The Company’s obligation to provide an Expense Advance is subject to
(a) Indemnitee or his or her representative having first executed and delivered
to the Company an undertaking, which need not be secured and shall be accepted
without reference to Indemnitee’s financial ability to make repayment, by or on
behalf of Indemnitee to repay all Expense Advances if and to the extent that it
shall ultimately be determined by a final, unappealable decision rendered by a
court having jurisdiction over the parties and the subject matter of the dispute
that Indemnitee is not entitled to be indemnified under this Agreement or
otherwise; and (b) Indemnitee furnishing, upon request by the Company and if
required under applicable law, a written affirmation of Indemnitee’s good faith
belief that Indemnitee has met any applicable standards of conduct.

INDEMNIFICATION AGREEMENT

 

-3-



--------------------------------------------------------------------------------

  2.3 Subrogation

In the event of payment under this Agreement, the Company shall be subrogated to
the extent of such payment to all of the rights of recovery of the Indemnitee,
who shall execute all papers required and shall do everything that may be
necessary to secure such rights, including the execution of such documents
necessary to enable the Company effectively to bring suit to enforce such
rights.

 

3. Procedures for Enforcement

 

  3.1 Enforcement

In the event that a claim for indemnification hereunder is made and is not paid
in full within twenty days after written notice of such claim is delivered to
the Company, Indemnitee may, but need not, at any time bring suit against the
Company to recover the unpaid amount of the claim (an “Enforcement Action”),
subject to all other terms, conditions and limitations of this Agreement.

 

  3.2 Presumptions in Enforcement Action

In any Enforcement Action the following presumptions (and limitation on
presumptions) shall apply:

(a) The Company shall conclusively be presumed to have entered into this
Agreement and assumed the obligations imposed on it to induce Indemnitee to
accept the position of, or to continue as director and/or officer of the
Company; and

(b) Neither (i) the failure of the Company (including its Board of Directors,
independent or special legal counsel or the Company’s shareholders) to have made
a determination prior to the commencement of the Enforcement Action that
indemnification of Indemnitee is proper in the circumstances nor (ii) an actual
determination by the Company, its Board of Directors, independent or special
legal counsel or the shareholders that Indemnitee is not entitled to
indemnification shall be a defense to the Enforcement Action or create a
presumption that Indemnitee is not entitled to indemnification. An Enforcement
Action shall be conducted in all respects as a de novo trial on the merits and
Indemnitee shall not be prejudiced by reason of a previous adverse determination
by the Company. In any Enforcement Action, the Company shall have the burden of
proving Indemnitee is not entitled to indemnification or Expense Advances, as
the case may be.

 

  3.3 Attorneys’ Fees and Expenses for Enforcement Action

The Company shall indemnify and hold harmless Indemnitee against all of
Indemnitee’s reasonable fees and expenses in bringing and pursuing any
Enforcement Action (including reasonable attorneys’ fees at any stage, including
on appeal); provided, however,

INDEMNIFICATION AGREEMENT

 

-4-



--------------------------------------------------------------------------------

that the Company shall not be required to provide such indemnity (a) if a court
of competent jurisdiction determines that each of the material assertions made
by Indemnitee in such Enforcement Action was not made in good faith or was
frivolous or (b) to the extent limited under Section 4.1 below.

 

4. Limitations

 

  4.1 Limitation on Indemnity

Notwithstanding any other provision of this Agreement, the Company shall not be
obligated to provide indemnification (other than Expense Advances) pursuant to
this Agreement:

(a) on account of any suit in which a final, unappealable decision is rendered
by a court having jurisdiction over the parties and the subject matter of the
dispute for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company in violation of the provisions of
Section 16(b) of the Securities Exchange Act of 1934 and amendments thereto;

(b) for Indemnifiable Losses that actually have been paid directly to Indemnitee
by an insurance carrier under a policy of insurance maintained by the Company;

(c) on account of Indemnitee’s conduct which is finally adjudged with no further
right of appeal to have been intentional misconduct, a knowing violation of law,
a violation of RCW 23B.08.310 or any successor provision of the Statute, or a
transaction from which Indemnitee derived personal benefit in money, property or
services to which Indemnitee was not legally entitled;

(d) to the extent that the Indemnitee is actually indemnified and actually paid
otherwise than pursuant to this Agreement;

(e) if a final, unappealable decision is rendered by a court having jurisdiction
over the parties and the subject matter of the dispute finding that paying such
indemnification is prohibited by applicable law;

(f) to the extent that attorneys’ fees, costs and disbursements, or similar
expenses, that otherwise would constitute Indemnifiable Losses hereunder are
determined to be unreasonable by a final, unappealable decision rendered by a
court having jurisdiction over the parties and the subject matter of the
dispute, provided that the burden of proof that any Indemnifiable Losses are
unreasonable shall be on the Company; or

(g) for any reimbursement of the Company by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the securities laws of the United States, including but not limited to the
Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall Street Reform and Consumer
Protection Act.

INDEMNIFICATION AGREEMENT

 

-5-



--------------------------------------------------------------------------------

  4.2 Partial Indemnification and Contribution

If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of any Indemnifiable Losses
in connection with a Proceeding, but not, however, for the total amount thereof,
the Company shall nevertheless indemnify Indemnitee for the portion of such
Indemnifiable Losses to which Indemnitee is entitled.

To the fullest extent permissible under applicable law, if, for any reason
whatsoever, the indemnification provided for in this Agreement is unavailable to
Indemnitee with respect to a Proceeding or a particular claim in a Proceeding
but the Company is able to indemnify the Indemnitee with respect to another
claim in the Proceeding or indemnify or pay the Expenses or liabilities of
another person or entity that is a party to the Proceeding, then, in lieu of
indemnifying Indemnitee with respect to the matter for which indemnification is
unavailable, the Company shall contribute to the amount actually and reasonably
incurred by Indemnitee, whether for Expenses, judgments, fines or amounts paid
or to be paid in settlement, in such proportion as is deemed fair and reasonable
in light of all of the circumstances of such Proceeding in order to reflect
(i) the relative benefits received by the Company and Indemnitee as a result of
the events and transactions giving cause to such Proceeding and (ii) the
relative fault of the Company (and its directors, officers, employees and
agents), on the one hand, and Indemnitee, on the other hand, in connection with
such events and transactions. The Company hereby agrees to indemnify and hold
harmless Indemnitee from any claims for contribution which may be brought by
directors, officers or employees of the Company (other than Indemnitee) who may
be jointly liable with Indemnitee for matters for which Indemnitee would be
entitled to indemnification or contribution by the Company under this Agreement.

 

  4.3 Mutual Acknowledgment

The Company and Indemnitee acknowledge that, in certain instances, federal law
or public policy may override applicable state law and prohibit the Company from
indemnifying Indemnitee under this Agreement or otherwise. For example, the
Company and Indemnitee acknowledge that the Securities and Exchange Commission
has taken the position that indemnification is not permissible for liabilities
arising under certain federal securities laws, and federal legislation prohibits
indemnification for certain ERISA violations. Furthermore, Indemnitee
understands and acknowledges that the Company has undertaken or may be required
in the future to undertake with the Securities and Exchange Commission to submit
the question of indemnification to a court in certain circumstances for a
determination of the Company’s right under public policy to indemnify
Indemnitee.

 

5. Notification and Defense of Claim

 

  5.1 Notification

Promptly after receipt by Indemnitee of notice of the commencement of any
Proceeding, Indemnitee will, if a claim is to be made against the Company under
this

INDEMNIFICATION AGREEMENT

 

-6-



--------------------------------------------------------------------------------

Agreement, notify an executive officer of the Company in writing of the nature
and status of the Proceeding; provided, however, that the omission so to notify
an executive officer of the Company will not relieve the Company from any
obligation which it may have to Indemnitee under this Agreement or otherwise
unless and only to the extent that such omission can be shown to have prejudiced
the Company.

If, at the time of the receipt of a notice of a claim pursuant to this
Section 5.1, the Company has director and officer liability insurance in effect,
the Company shall give prompt notice of the commencement of such Proceeding to
the insurers in accordance with the procedures set forth in the respective
policies (unless there is no basis for asserting coverage). The Company shall
take all necessary action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.

 

  5.2 Defense of Claim

With respect to any such Proceeding as to which Indemnitee notifies the Company
of the commencement thereof or otherwise seeks indemnification hereunder:

(a) The Company may participate at its own expense in such Proceeding;

(b) The Company, jointly with any other indemnifying party similarly notified,
may assume the defense of the Proceeding with counsel reasonably satisfactory to
Indemnitee. After notice from the Company to Indemnitee of its election to
assume the defense, the Company shall not be liable to Indemnitee under this
Agreement or otherwise for any legal or other expenses of counsel (other than
reasonable costs of investigation) subsequently incurred by Indemnitee in
connection with the defense of such Proceeding, unless (i) the employment of
counsel by Indemnitee has been authorized in advance by the Company in writing,
(ii) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of the defense of
such action and notified the Company in writing to that effect in advance of the
expense, (iii) the Company shall not in fact have employed counsel to assume the
defense of such action, or (iv) the Company is not financially or legally able
to perform its indemnification obligations, in each of which cases the fees and
expenses of counsel shall be at the expense of the Company. The Company shall
not be entitled to assume the defense of any action, suit or proceeding brought
by or on behalf of the Company or as to which Indemnitee shall have made the
conclusion provided for in (ii) or (iv) above;

(c) The Company shall not without Indemnitee’s written consent settle any action
or claim in any manner which would impose any penalty or limitation on
Indemnitee that would not be an Indemnifiable Loss hereunder for which
indemnification would be provided by the Company.

INDEMNIFICATION AGREEMENT

 

-7-



--------------------------------------------------------------------------------

6. Miscellaneous

 

  6.1 Entire Agreement

This Agreement is the entire agreement of the parties regarding its subject
matter and supersedes all prior written or oral communications or agreements
regarding the subject matter covered by this Agreement.

 

  6.2 Severability

Nothing in this Agreement is intended to require or shall be construed as
requiring the Company to do or fail to do any act in violation of applicable
law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable. If this
Agreement or any portion shall be invalidated on any ground by any court of
competent jurisdiction, then the Company shall nevertheless indemnify Indemnitee
to the full extent permitted by any portion of this Agreement not invalidated,
and the balance of this Agreement shall be enforceable in accordance with its
terms.

 

  6.3 Notices

Notices given pursuant to this Agreement shall be deemed duly given on the date
of personal delivery, on the date sent by fax or three days after mailing if
mailed by certified or registered mail, return receipt requested, postage
prepaid, to the party at its address below or such other address of which the
addressee may subsequently notify the other parties in writing.

 

  6.4 Governing Law

This Agreement and the rights and obligations of the parties shall be governed
by and construed in accordance with the laws of the state of Washington, without
giving effect to principles of conflicts of law.

 

  6.5 Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

 

  6.6 Amendments; Waivers

Neither this Agreement nor any provision may be amended except by written
agreement signed by the parties. No waiver of any breach or default shall be
considered valid unless in writing, and no such waiver shall be deemed a waiver
of any subsequent breach or default.

INDEMNIFICATION AGREEMENT

 

-8-



--------------------------------------------------------------------------------

  6.7 Duration

This Agreement shall continue for the duration of Indemnitee’s service as a
director of the Company or as a director, trustee, partner, management member,
officer, employee, agent, fiduciary, stockholder or controlling person of the
Company or any other Enterprise and thereafter for so long as Indemnitee may be
subject to any pending or possible claim due for Indemnifiable Losses.

 

  6.8 Successors and Assigns

This Agreement shall be binding upon the Company and its successors and assigns,
and inure to the benefit of Indemnitee and Indemnitee’s heirs, legal
representatives and assigns. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

(Signature page follows)

INDEMNIFICATION AGREEMENT

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the date first above written.

 

FISHER COMMUNICATIONS, INC. By:     Name:     Its:     Address:  

140 Fourth Avenue N., Suite 500

Seattle, WA 98109

Fax:   (206) 404-6037

 

INDEMNITEE:

 

Name:    

 

Address:            

 

Fax:    

INDEMNIFICATION AGREEMENT

 

-10-